Case: 13-12625        Date Filed: 08/27/2014      Page: 1 of 25


                                                                                   [PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                    _________________

                                 Nos. 13-12625; 13-13914
                                  _________________

                      D. C. Docket No. 6:11-cv-01637-GAP-DAB

AJIT BHOGAITA,

                                                                   Plaintiff - Appellee,

                                            versus

ALTAMONTE HEIGHTS CONDOMINIUM ASSN., INC.,

                                                               Defendant - Appellant.

                                    _________________
                      Appeals from the United States District Court
                           for the Middle District of Florida
                                 _________________

                                      (August 27, 2014)

Before ED CARNES, Chief Judge, DUBINA, and SILER, * Circuit Judges.




       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit Court
of Appeals sitting by designation.
             Case: 13-12625     Date Filed: 08/27/2014   Page: 2 of 25


DUBINA, Circuit Judge:

      Appellee Ajit Bhogaita persuaded a jury that Appellant Altamonte Heights

Condominium Association, Inc., (“the Association”) violated the disability

provisions of the Federal and Florida Fair Housing Acts, 42 U.S.C. § 3604(f)(3)(b)

(“FHA”) and Fla. Stat. § 760.23(9)(b), respectively, when it enforced its pet weight

policy and demanded Bhogaita remove his emotional support dog from his

condominium. The jury awarded Bhogaita $5,000 in damages, and the district

court awarded Bhogaita more than $100,000 in attorneys’ fees. The Association

appealed both the judgment entered on the jury’s verdict and the award of

attorneys’ fees. We consolidated the appeals and now affirm.

                               I. BACKGROUND

A.    Factual History

      The Association is a non-profit homeowner’s association for a condominium

complex located in Altamonte Springs, Florida. Bhogaita is a United States Air

Force veteran who suffers from post-traumatic stress disorder (“PTSD”) that

developed after a sexual assault he endured during his military service.

      In 2001, Bhogaita bought a condominium unit managed by the Association

and subject to its rules. Among those rules, the Association prohibited occupants

from keeping dogs weighing more than twenty-five pounds. In 2008, Bhogaita

acquired a dog, Kane, that exceeded the weight limit. Though no medical

                                         2
               Case: 13-12625      Date Filed: 08/27/2014     Page: 3 of 25


professional prescribed the dog initially, Bhogaita’s psychiatric symptoms

improved with Kane’s presence, so much so that Bhogaita began to rely on the dog

to help him manage his condition. He kept the dog for the next two years.

       On May 4, 2010, the Association demanded that Bhogaita remove Kane

from his unit, pursuant to the weight limit. Bhogaita responded by providing the

first of three letters from Dr. Shih-Tzung Li, his treating psychiatrist, explaining

that the dog was an emotional support animal. The first letter, written on May 7,

read in relevant part:

              Due to mental illness, Mr. Bhogaita has certain limitations regarding
       social interaction and coping with stress and anxiety. In order to help
       alleviate these difficulties, and to enhance his ability to live independently
       and to fully use and enjoy the dwelling unit, I am prescribing an emotional
       support animal that will assist Mr. Bhogaita in coping with his disability.

(R. 36-6 at 2.)1 In the second letter, sent days later, Dr. Li added specific

information about the dog. He wrote that Bhogaita “has a therapeutic relationship

with this specific dog, Kane. As an emotional support animal, Kane serves to

ameliorate otherwise difficult to manage day to day psychiatric symptoms in Mr.

Bhogaita.” (R. 36-6 at 3.)

       In July, the Association responded by sending Bhogaita its first request for

additional information regarding his disability and the need for accommodation.

Specifically, it asked him:

       1
        Document and page numbers in record citations refer to the document and page
numbers assigned by the electronic filing system in the district court.
                                             3
              Case: 13-12625       Date Filed: 08/27/2014   Page: 4 of 25


      1. What is the exact nature of your impairment? How does it substantially
         limit a major life activity?
      2. How long have you been receiving treatment for this specific
         impairment?
      3. How many sessions have you had with Dr. Li?
      4. What specific training has your dog received?
      5. Why does it require a dog over 25 pounds to afford you an equal
         opportunity to use and enjoy your dwelling?

(R. 36-7 at 2 (numbering added).)

      Bhogaita responded later that month by providing a third letter from Dr. Li,

in which the doctor indicated the nature and cause of the disability for the first

time: He was treating Bhogaita for “Anxiety related to military trauma.” (R. 36-6

at 4.) Dr. Li explained further:

            . . . [Bhogaita’s condition] limits his ability to work directly with other
      people, a major life activity. Currently he has been hired to perform
      technical support work from home. He is able to work with the assistance of
      his emotional support animal. Otherwise his social interactions would be so
      overwhelming that he would be unable to perform work of any kind.
            I am familiar with the therapeutic benefits of assistance animals for
      people with disabilities such as that experienced by Mr. Bhogaita. Upon
      request, I would be happy to answer other questions you may have
      concerning my recommendation that Mr. Bhogaita have an emotional
      support animal. Should you have additional questions, please do not hesitate
      to contact me.

(R. 36-6 at 4.)

      Shortly thereafter, Bhogaita also sent a response to the Association in which

he answered the Association’s questions in turn. Bhogaita identified his diagnosis

and incorporated by reference Dr. Li’s third letter to explain how his PTSD

“affects major life activities.” (R. 35-5 at 17.) He also claimed an additional
                                            4
              Case: 13-12625    Date Filed: 08/27/2014    Page: 5 of 25


disability related to five knee surgeries and two separate knee injuries arising from

his military service and stated that Kane “provides mobility assistance to

compensate” for those injuries. (R. 35-5 at 17.)

      After receiving Dr. Li’s three letters and learning of Bhogaita’s knee

problems, the Association sent Bhogaita a second request for information on

August 17, 2010. The Association’s second letter stated, in relevant part:

      1. Please list each individual disability that you feel your pet is required for
         in order for you to offset the effects of those individual disabilities.
         Originally you claimed one disability, now you are claiming another
         disability. Please list all related disabilities.
      2. Please provide documentation from a medical professional(s) that clearly
         supports that you have any of the disabilities noted above, disabilities that
         substantially limit a major life activity, and that you are in need of a
         trained “support animal” that exceeds the 25 pound weight limit for that
         disability. Please include contact physician information as well. (Note:
         You have already provided documentation regarding your claim related to
         mental health issues; however, your psychiatrist has not indicated that you
         need an oversized pet for this disability. This should be clarified by him if
         you want the exception for this particular condition considered.)
      3. If you add names of any additional medical professional(s) from your
         original submission only of Dr. Li, please include how many sessions you
         have had with those additional physicians similar to the information you
         provided regarding your sessions with Dr. Li.
      4. Please provide all information related to the professional training your pet
         has successfully completed regarding the assistance you claim he/she is
         required to offer you as a support animal. This requested information shall
         include the type of training the pet received specific to the disability, the
         dates of training, the location of training, names and contact name of the
         trainer(s), and copies of any certificates of successful completion.

(R. 36-8 at 2-3 (numbering added).)




                                          5
              Case: 13-12625     Date Filed: 08/27/2014   Page: 6 of 25


      Nearly two and a half months passed, during which time Bhogaita did not

respond. On November 3, 2010, the Association sent a third request for

information, this time requesting a sworn statement from Dr. Li to include

“specific facts”:

      1. “[D]etail[ing] the exact nature of [Bhogaita’s] alleged mental disability”;
      2. Listing the treatment he was receiving, including “a list of all medications,
         the number of counseling session per week, etc.”;
      3. Explaining “how the diagnosis was made”;
      4. Listing “the total number of hours and sessions of mental health treatment
         . . . received from the psychiatrist”;
      5. Disclosing how long Dr. Li had been treating Bhogaita as well as how
         long Bhogaita had been in treatment generally;
      6. Answering whether Bhogaita’s “condition is permanent or temporary”;
      7. Listing treatments “prescribed . . . moving forward”;
      8. Describing “how the mental disability substantially limits [Bhogaita’s]
         major life activities”; and
      9. Explaining why a smaller dog would not sufficiently provide Bhogaita
         “an equal opportunity to enjoy his unit.”

(R. 35-5 at 24.) Additionally, the Association sought documentation on “the

individualized training” the dog received, including dates, contact information for

the trainer, and copies of any certifications. (R. 35-5 at 24.) That letter went on to

state that Bhogaita was to respond by December 6, and if he did not, the letter

would “serve as the Association’s formal demand for [Bhogaita] to remove any

dogs over 25 lbs from [his] unit no later than December 10, 2010.” (R. 35-5 at 25.)

If Bhogaita failed to comply, the Association said it would “be forced to file for

Arbitration.” (R. 35-5 at 25.) It instructed Bhogaita, “PLEASE GOVERN

YOURSELF ACCORDINGLY.” (R. 35-5 at 25.)
                                          6
               Case: 13-12625    Date Filed: 08/27/2014   Page: 7 of 25


        Rather than responding, Bhogaita filed a complaint with the United States

Department of Housing and Urban Development (“HUD”) and the Florida

Commission on Human Relations (“the Commission”). He claimed that the

Association’s conduct amounted to a failure to make a reasonable accommodation

in violation of the disability provisions of the Federal and Florida Fair Housing

Acts. In January 2011, HUD and the Commission issued findings of cause against

the Association. Accordingly, the Association agreed to allow Bhogaita to keep

Kane.

B.      Procedural History

        In October 2011, Bhogaita brought suit. On the Association’s motion, the

district court dismissed Bhogaita’s claim of disability discrimination brought under

42 U.S.C. § 3604(f)(2), while his reasonable accommodation claim, under §

3604(f)(3) and analogous Florida law, survived.

        After discovery, the parties filed cross motions for summary judgment.

Though the district court denied the Association’s motion for summary judgment,

it granted Bhogaita’s motion in part, finding that Dr. Li’s letters supplied

“sufficient information,” and concluding that the Association’s indeterminate

delay, evidenced by escalating requests for information, amounted to a

constructive denial of Bhogaita’s request. Bhogaita v. Altamonte Heights Condo.

Ass’n, Inc., No. 6:11-cv-1637, 2012 WL 6562766, at *7 (M.D. Fla. Dec. 17, 2012).

                                          7
              Case: 13-12625    Date Filed: 08/27/2014    Page: 8 of 25


The district court reasoned that the demand that Bhogaita remove his dog “if he did

not provide [the Association] with information it was not entitled to receive”

amounted, as a matter of law, to a constructive denial of the request for

accommodation. Id. Accordingly, the district court granted summary judgment in

favor of Bhogaita on the refusal to accommodate element only.

      A two-day jury trial followed. Because of the partial grant of summary

judgment, the jury did not consider whether the Association had refused

Bhogaita’s request for accommodation. After presentation of the evidence, the

jury returned a verdict in favor of Bhogaita: It found that Bhogaita was disabled

and requested an accommodation for his disability, that the accommodation was

necessary and reasonable, and that Bhogaita suffered damages because of the

Association’s refusal to accommodate. It awarded Bhogaita $5,000 in

compensatory damages but declined to award punitive damages.

      There were a number of post-trial motions. The district court denied the

Association’s motions for judgment as a matter of law and for a new trial, where

the Association raised the same arguments it raises here. The district court also

denied Bhogaita’s motion for a permanent injunction, as the Association had

already agreed to allow Kane to remain. Finally, the court ordered the Association

to pay $127,512 in attorneys’ fees, almost $70,000 less than the sum Bhogaita’s

lawyers sought. The Association timely appealed.

                                          8
              Case: 13-12625      Date Filed: 08/27/2014     Page: 9 of 25




                                          II. ISSUES

       (1) Whether the district court properly granted partial summary judgment to

Bhogaita on the refusal-to-accommodate element.

       (2) Whether there was sufficient evidence for the jury to find that Bhogaita

has a disability that substantially limits a major life activity.

       (3) Whether there was sufficient evidence to support the conclusion that

Bhogaita’s requested accommodation was necessary.

       (4) Whether the district court erred in its jury instructions with respect to the

FHA.

       (5) Whether the district court abused its discretion in allowing Bhogaita’s

dog to remain in the courtroom as a demonstrative exhibit.

       (6) Whether the district court erred in its award of attorneys’ fees.


                          III. STANDARDS OF REVIEW

       “We review a district court’s grant of summary judgment de novo, viewing

the record and drawing all factual inferences a light most favorable to” the non-

moving party. Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264, 1266 (11th

Cir. 2014); see also Sunbeam Television Corp. v. Nielsen Media Research, Inc.,

711 F.3d 1264, 1270 (11th Cir. 2013) (applying the same standard when reviewing

a partial grant of summary judgment). A court must grant summary judgment “if
                                            9
              Case: 13-12625     Date Filed: 08/27/2014   Page: 10 of 25


the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

Likewise, we review the denial of judgment as a matter of law de novo, and disturb

the jury’s verdict only when there is no material conflict in the evidence, such that

no reasonable person could agree to the verdict reached. Goldsmith v. Bagby

Elevator Co., 513 F.3d 1261, 1275 (11th Cir. 2008).

        Our review of jury instructions is simultaneously de novo and deferential.

Id. at 1276. “We review jury instructions de novo to determine whether they

misstate the law or mislead the jury to the prejudice of the objecting party” but

give the district court “wide discretion as to the style and wording employed.” Id.

We “reverse only where we are left with a substantial and ineradicable doubt as to

whether” the district court properly guided the jury. State Farm Fire & Cas. Co. v.

Silver Star Health & Rehab., 739 F.3d 579, 585 (11th Cir. 2013) (internal

quotation marks omitted).

        We review evidentiary rulings for abuse of discretion. Fid. Interior Constr.,

Inc. v. Se. Carpenters Reg’l Council of the United Bhd. of Carpenters & Joiners of

Am., 675 F.3d 1250, 1258 (11th Cir. 2012). Likewise, “[w]e review the award of

attorney’s fees and costs for an abuse of discretion,” examining underlying

questions of law de novo and those of fact for clear error. Goldsmith, 513 F.3d at

1276.

                                          10
               Case: 13-12625       Date Filed: 08/27/2014      Page: 11 of 25


                                    IV. DISCUSSION

       The FHA prohibits discriminating against a person on the basis of a

“handicap,”2 or a disability, by refusing to make reasonable accommodations when

necessary to afford the person equal opportunity to use and enjoy a dwelling. Fair

Housing Amendments Act of 1988, Pub. L. No. 100-430, § 6, 102 Stat. 1619

(codified at 42 U.S.C. § 3604(f)(3)(B)). The FHA and the Florida Fair Housing

Act are substantively identical, and therefore the same legal analysis applies to

each. Loren v. Sasser, 309 F.3d 1296, 1299 n.9 (11th Cir. 2002).

       A successful failure-to-accommodate claim has four elements. To prevail,

one must prove that (1) he is disabled within the meaning of the FHA, (2) he

requested a reasonable accommodation, (3) the requested accommodation was

necessary to afford him an opportunity to use and enjoy his dwelling, and (4) the

defendants refused to make the accommodation. Schwarz v. City of Treasure

Island, 544 F.3d 1201, 1218-19 (11th Cir. 2008).

A.     Bhogaita was entitled to partial summary judgment on the refusal-to-

       accommodate element.

       2
          The FHA refers to discrimination based on “handicap” rather than disability. 42 U.S.C.
§ 3604(f). Disability scholars, however, generally prefer the term “disability” to handicap, and
the Americans with Disabilities Act, Pub. L. No. 101-336, 104 Stat. 327 (1990) (codified as
amended at 42 U.S.C. §§ 12101–12213) (“ADA”), reflects that preference. For this reason, we
treat the terms interchangeably and elect to use “disability” and the preferred possessive
construction. See Giebeler v. M&B Assocs., 343 F.3d 1143, 1146 n.2 (9th Cir. 2003) (using the
terms interchangeably and stating the same rationale for doing so); Michelle A. Travis,
Impairment as Protected Status: A New Universality for Disability Rights, 46 GA. L. REV. 937
(2012) (referring throughout to persons “with disabilities” rather than “disabled persons”).
                                              11
               Case: 13-12625       Date Filed: 08/27/2014       Page: 12 of 25


       The Association argues the district court erred when it granted partial

summary judgment, precluding the jury from considering whether the Association

denied Bhogaita’s requested accommodation. The FHA does not demand that

housing providers immediately grant all requests for accommodation. Schwarz,

544 F.3d at 1219 (“‘[T]he duty to make a reasonable accommodation does not

simply spring from the fact that the handicapped person wants such an

accommodation made.’” (quoting Prindable v. Ass’n of Apt. Owners, 304 F. Supp.

2d 1245, 1258 (D. Haw. 2003), aff’d sub nom. DuBois v. Ass’n of Apt. Owners,

453 F.3d 1175 (9th Cir. 2005))). Once a provider knows of an individual’s request

for accommodation, the provider has “‘an opportunity to make a final decision . . .,

which necessarily includes the ability to conduct a meaningful review’” to

determine whether the FHA requires the requested accommodation. Id. (quoting

Prindable, 304 F. Supp. 2d at 1258).

       The failure to make a timely determination after meaningful review amounts

to constructive denial of a requested accommodation, “as an indeterminate delay

has the same effect as an outright denial.” Groome Res. Ltd. v. Parish of Jefferson,

234 F.3d 192, 199 (5th Cir. 2000). The Joint Statement of two federal agencies 3



       3
         Though the Joint Statement is a policy statement, rather than an authoritative
interpretation of FHA and therefore does “not warrant Chevron-style deference,” Christensen v.
Harris Cnty., 529 U.S. 576, 587, 120 S. Ct. 1655, 1662–63 (2000), it is nonetheless “‘entitled to
respect’” to the extent it has the “‘power to persuade.’” Id. (quoting Skidmore v. Swift & Co.,
323 U.S. 134, 140, 65 S. Ct. 161, 164 (1944)).
                                               12
             Case: 13-12625     Date Filed: 08/27/2014    Page: 13 of 25


counsels similarly: “An undue delay in responding to a reasonable accommodation

request may” constitute a failure to accommodate. Department of Justice and

HUD, Joint Statement on Reasonable Accommodations at 11 (May 17, 2004),

available at www.hud.gov/offices/fheo/library/huddojstatement.pdf (last visited

August 7, 2014) (“Joint Statement”).

      Bhogaita requested an accommodation in May 2010. More than six months

later, when he filed a complaint with HUD and the Commission, the Association

had not responded to his request except to request additional information and to

indicate that if Bhogaita failed to provide that information, the Association would

file for arbitration. The Association insists that its deliberative process was

ongoing and that its requests were only meant to help it discern whether Bhogaita

had a disability requiring accommodation. To assess whether the partial grant of

summary judgment was error, we ask whether a reasonable fact finder could have

concluded–based on the record evidence–that the Association was still undertaking

meaningful review.

      We answer that question in the negative. The Association produced no

evidence at the summary judgment stage to support its contention that it had not

constructively denied Bhogaita’s request. Neither Bhogaita’s silence in the face of

requests for information the Association already had nor his failure to provide




                                          13
               Case: 13-12625        Date Filed: 08/27/2014       Page: 14 of 25


information irrelevant to the Association’s determination can support an inference

that the Association’s delay reflected an attempt at meaningful review.

       Dr. Li’s three letters,4 all submitted to the Association before its August 17

letter, contained the information the Association needed to make a determination:

They described the nature and cause of Bhogaita’s PTSD diagnosis,5 stated that

Bhogaita was substantially impaired in the major life activity of working, and

explained that the dog alleviated Bhogaita’s symptoms. Though Dr. Li’s letters

identified a cognizable disability and explained the necessity of accommodation,

the August 17 request sought the same information already provided. Bhogaita’s

failure to respond to that request cannot support the Association’s position because

the Association possessed all the information essential to its determination.

       Likewise, Bhogaita’s failure to respond to the November 3 request for

information cannot support an inference that the Association was still undertaking

meaningful review. That it is “incumbent upon” a skeptical defendant “to request

documentation or open a dialogue” rather than immediately refusing a requested

accommodation, Jankowski Lee & Associates v. Cisneros, 91 F.3d 891, 895 (7th


       4
        Though the Association offered evidence at trial suggesting that the letters were copied-
and-pasted form letters, a fact that might have created a credibility question, it produced no such
evidence at the summary judgment stage.
       5
          It is of no moment that Bhogaita’s own July letter to the Association mentioned his knee
problems for the first time and without supporting medical documentation. If the Association
had all the essential information to make a determination regarding one disabling condition–
PTSD–it did not need proof of an additional disability.
                                                14
             Case: 13-12625     Date Filed: 08/27/2014   Page: 15 of 25


Cir. 1996), does not entitle a defendant to extraneous information. Generally,

housing providers need only the information necessary to apprise them of the

disability and the desire and possible need for an accommodation. See, e.g.,

Colwell v. Rite Aid Corp., 602 F.3d 495, 506 (3d Cir. 2010) (holding in a

reasonable accommodation claim brought under the ADA that employers need

“enough information to know of both the disability and desire for an

accommodation” (internal quotation marks omitted)); Joint Statement at 14

(counseling that, “[i]n most cases, an individual’s medical records or detailed

information about the nature of a person’s disability is not necessary for”

determining whether an accommodation is required).

      The Association’s critical inquiries were whether Bhogaita’s PTSD

amounted to a qualifying disability and whether Kane’s presence alleviated the

effects of the disorder. Cf. Schwarz, 544 F.3d at 1226 (holding that an

accommodation is necessary under the FHA when it addresses the needs the

disability creates). The November 3 letter requested, in addition to the pertinent

information it already had thanks to Dr. Li’s letters: “additional information

regarding Bhogaita’s treatment, medications, and the number of counseling

sessions he attended per week; details about how the diagnosis was made; whether

the condition was permanent or temporary; and ‘details of the prescribed treatment

moving forward.’” Bhogaita, 2012 WL 6562766, at *7 (quoting R. 35-5 at 24).

                                         15
             Case: 13-12625     Date Filed: 08/27/2014    Page: 16 of 25


The requested information exceeded that essential for the Associations’ critical

inquiries. On the record before it, the district court was correct in declining to hold

Bhogaita’s silence in the face of the last two letters against him and in determining

that the Association had not pointed to evidence from which a jury could find that

the Association had denied his request for a reasonable accommodation.

B.    Bhogaita offered sufficient evidence to show he has a disability within the

      meaning of the FHA.

      A person has a disability under the FHA if, among other things, he has “a

physical or mental impairment which substantially limits one or more of such

person’s major life activities.” 42 U.S.C. § 3602(h). The parties agree that

Bhogaita suffers suffers from a physical or mental impairment, and they agree that

working is a major life activity. They depart company, however, on whether

Bhogaita’s impairment substantially limited his ability to work. When considering

what it means for an impairment to limit substantially one’s ability to work, we

find cases interpreting and applying the ADA relevant.

      When interpreting the pre-ADAAA definition of “disability,” a definition

virtually identical to the FHA’s definition of “handicap,” the Supreme Court of the

United States concluded that an impairment substantially limits one’s ability to

work only where it renders a person “unable to work in a broad class of jobs.”

Sutton v. United Air Lines, Inc., 527 U.S. 471, 491, 119 S. Ct. 2139, 2151 (1999).

                                          16
                Case: 13-12625   Date Filed: 08/27/2014   Page: 17 of 25


We apply the same interpretation here because of the similarity between the pre-

amendment ADA and the FHA. Compare 42 U.S.C. 12102(2)(A) (2008) (defining

disability, with respect to an individual, as “a physical or mental impairment that

substantially limits one or more of the major life activities of such an individual”)

with 42 U.S.C. § 3602(h)(1) (defining “handicap” as “a physical or mental

impairment which substantially limits one or more of such person’s major life

activities”).

       Bhogaita presented ample evidence at trial to show that his PTSD left him

unable to work in a broad class of jobs. Bhogaita’s own testimony revealed his

belief that colleagues persecuted him, a belief that made it practically impossible

for him to work outside his home. Dr. Li’s letters stated that Bhogaita’s condition

“limits his ability to work directly with other people” and that social interactions

had the tendency to be so overwhelming for Bhogaita, they could possibly render

him “unable to perform work of any kind.” For one to gain remuneration of any

sort one must engage, at a minimum, with either a superior or a customer, and most

jobs require much more. To note that the cloistered laboratory scientist

occasionally presents his research to others and that the warehouse stocker takes

some direction from supply managers is to acknowledge that the sales clerk, the

teacher, and the construction foreman, for example, interact significantly and




                                          17
             Case: 13-12625      Date Filed: 08/27/2014   Page: 18 of 25


almost constantly. Certainly jobs requiring significant social interaction amount to

a broad class.

      Viewing the evidence in the light most favorable to the jury’s verdict and

drawing all inferences in its favor, a reasonable jury could agree to the verdict

reached. See Goldsmith, 513 F.3d at 1275 (“We will reverse only if the facts and

inferences point overwhelmingly in favor of one party, such that reasonable people

could not arrive at a contrary verdict.” (internal quotation marks omitted)); Chaney

v. City of Orlando, 483 F.3d 1221, 1228 (11th Cir. 2007) (explaining that when

considering a renewed motion for judgment as a matter of law, the court does not

review the jury’s findings except to consider whether there was sufficient evidence

to support them). The district court did not err in denying judgment as a matter of

law on the disability element.

C.    Bhogaita produced evidence supporting the conclusion that the requested

      accommodation was necessary.

      A successful FHA accommodation claim requires that the accommodation

sought be “necessary to afford [the claimant] equal opportunity to use and enjoy”

the relevant dwelling. 42 U.S.C. § 3604(f)(3)(B). “The word ‘equal’ is a relative

term that requires a comparator to have meaning.” Schwarz, 544 F.3d at 1226.

Under the FHA, the comparator is a person without a disability, and an

accommodation extends an equal opportunity when it addresses the needs the

                                          18
              Case: 13-12625     Date Filed: 08/27/2014     Page: 19 of 25


disability creates. Id. Thus, a “necessary” accommodation is one that alleviates

the effects of a disability. Id. The jury was properly instructed to that effect. (R.

131 at 9 (explaining that to prove necessity, Bhogaita had to “show, at a minimum,

that the accommodation affirmatively enhances [his] quality of life by ameliorating

(or reducing) the effects of his disability”).)

      Some other arrangement, such as having a lighter-weight dog permitted by

the Association’s policy, might similarly alleviate Bhogaita’s symptoms, and

evidence of such could be relevant to the reasonableness determination, which asks

whether the requested accommodation “is both efficacious and proportional to the

costs to implement it.” Oconomowoc Residential Programs v. City of Milwaukee,

300 F.3d 775, 784 (7th Cir. 2002). It is not, however, relevant to the necessity

determination, which asks whether the requested accommodation ameliorates the

disability’s effects. Schwarz, 544 F.3d at 1226. Both necessity and reasonableness

are required, id. at 1218-19, but in this appeal, the Association does not raise the

issue of reasonableness with respect to Bhogaita’s requested accommodation. For

that reason, we do not engage in the “highly fact-specific” reasonableness inquiry,

which would require a balancing of the parties’ needs. Oconomowoc, 300 F.3d at

784. The question we address is a different, more limited one: whether Bhogaita

offered sufficient evidence that having the dog would affirmatively enhance his

quality of life by ameliorating the effects of his disability.

                                           19
             Case: 13-12625     Date Filed: 08/27/2014    Page: 20 of 25


      Bhogaita produced evidence from which a reasonable fact finder could

conclude that his dog alleviated the effects of his PTSD. Specifically, Dr. Li’s

letters said that Kane assists Bhogaita “in coping with his disability,” (R. 36-6),

and “ameliorate[s]” Bhogaita’s “psychiatric symptoms,” (R. 36-7), and that

without the dog, Bhogaita’s “social interactions would be so overwhelming that he

would be unable to perform work of any kind.” (R. 46-6 at 2.) In sum, the letters

directly support the jury’s verdict: The requested “accommodation was necessary

to afford [Bhogaita] an opportunity to use and enjoy the dwelling.” (R. 131 at 1.)

D.    The jury instructions do not warrant reversal.

      The Association argues that the district court erred in its jury instructions,

identifying in one case language that it should not have included and in another

language the Association says it should have. Neither amounts to reversible error.

      We examine jury instructions in context, considering “the allegations of the

complaint, the evidence presented, and the arguments of counsel when determining

whether the jury understood the issues or was misled.” Gowski v. Peake, 682 F.3d

1299, 1315 (11th Cir. 2012). So long as the “instructions, taken together, properly

express the law applicable to the case, there is no error even though an isolated

clause may be inaccurate, ambiguous, incomplete or otherwise subject to

criticism.” State Farm Fire & Cas. Co., 739 F.3d at 585 (internal quotation marks

omitted).

                                          20
              Case: 13-12625     Date Filed: 08/27/2014     Page: 21 of 25


      First, the court’s instruction on “major life activities” was not overbroad in

listing, among other examples, “interacting with others and essential capabilities

necessary for working in a broad class of jobs” to explain that term. Considering

the record as a whole, the instruction was sound. The court listed ten activities not

as a comprehensive anthology but as an illustration of what it meant to be “of

central importance to daily life as distinguished from tasks associated with a

particular job.” (R. 130 at 8.) It then directed the jury’s attention to the issues

before it by clarifying that Bhogaita “alleged that his impairment substantially

limited [his] ability to work and interact with others.” (R. 130 at 8.) The court did

not tell the jury it could or should consider the other activities listed.

      Moreover, even if we assumed the inclusion of “interacting with others” in

the instructions was technically incorrect, there was unlikely any prejudice to the

Association. Badger v. So. Farm Bureau Life Ins. Co., 612 F.3d 1334, 1339 (11th

Cir. 2010) (“We will not disturb a jury’s verdict unless the charge, taken as a

whole, is erroneous and prejudicial.” (internal quotation marks omitted)). In

closing argument, Bhogaita’s counsel focused on Bhogaita’s ability to interact with

others as it related to his working, rather than as an independent activity. The court

devoted thirteen lines of text in its jury instructions to what it meant for an

impairment to limit substantially one’s ability to work and never mentioned

interacting with others separately from working with others. “Our practice is not

                                            21
              Case: 13-12625     Date Filed: 08/27/2014    Page: 22 of 25


to nitpick the instructions for minor defects.” Morgan v. Family Dollar Stores,

Inc., 551 F.3d 1233, 1283 (11th Cir. 2008). Reversing based on the inclusion of

“interacting with others” would require one to assume that the jury concluded that

Bhogaita’s PTSD substantially impaired his ability to interact with others but not

his ability to work in a broad range of jobs, such as those requiring significant

social interaction. That is a speculative assumption and, based on the evidence and

argument, an unlikely one. Therefore, the instruction does not warrant reversal.

      Nor does the court’s refusal to give the Association’s requested necessity

instruction require reversal. The Association insists the instruction was incomplete

because it did not refer to Bhogaita’s “use[] and enjoy[ment]” of his unit. (R. 121

at 2.) But establishing an accommodation’s necessity requires only proof the

accommodation “address[es] the needs created by the handicap,” Schwarz, 544

F.3d at 1226, and the instruction given properly expressed that principle. (R. 130

at 9 (“To prove that the desired accommodation is necessary, [Bhogaita] must

show, at a minimum, that the accommodation would affirmatively enhance [his]

quality of life by ameliorating (or reducing) the effects of his disability.”).) It

affirmatively required the jury to find “an identifiable relationship, or nexus,

between the requested accommodation and [Bhogaita’s] disability.” (R. 130 at 9.)

      Moreover, based on the contents of the letters the Association concedes it

received from Bhogaita and Dr. Li, no reasonable fact finder could conclude that

                                           22
             Case: 13-12625      Date Filed: 08/27/2014    Page: 23 of 25


the Association was unaware of Bhogaita’s asserted need for an accommodation.

Because nothing supported the Association’s theory it lacked knowledge, it was

not error for the court to refuse to instruct the jury on that theory. Ad-Vantage Tel.

Directory Consultants, Inc. v. GTE Directories Corp., 849 F.2d 1336, 1349 (11th

Cir. 1987) (holding that a trial court must instruct the jury on a litigant’s theory of

the case only if the litigant makes a proper request and “there is any competent

evidence to support the theory”).

E.    In allowing the dog to remain in the courtroom, the court did not abuse its

      discretion.

      The Association insists the dog’s presence in the courtroom and at

Bhogaita’s side during his testimony was unfairly prejudicial, as it suggested that

Bhogaita required the dog at all times, and that this prejudicial effect substantially

outweighed any probative value the dog may have had. See Fed. R. Evid. 403

(permitting courts to “exclude relevant evidence” if the danger of “unfair

prejudice” substantially outweighs its probative value). The district court hearing

this case concluded otherwise, but that is the nature of the broad discretion granted

to trial courts determining evidentiary matters. Gray ex rel. Alexander v. Bostic,

720 F.3d 887, 893 (11th Cir. 2013) (explaining that the abuse of discretion

standard implies a range of choices). And this discretion is particularly broad with

respect to Rule 403 determinations. Sprint/United Mgmt. Co. v. Mendelsohn, 552

                                           23
             Case: 13-12625     Date Filed: 08/27/2014   Page: 24 of 25


U.S. 379, 384–85, 128 S. Ct. 1140, 1145 (2008). A district court abuses its

discretion to admit relevant evidence when its decision rests on a clearly erroneous

fact-finding, “an errant conclusion of law, or an improper application of law to

fact.” Fid. Interior Constr., Inc., 675 F.3d at 1258 (internal quotation marks

omitted). Nothing suggests that the district court’s decision allowing the dog to

remain present as a demonstrative exhibit rested on any of the three.

F.    The district court did not err in awarding attorneys’ fees.

      The FHA allows a prevailing party to recover reasonable attorneys’ fees and

costs. 42 U.S.C. § 3613(c)(2). “[A] ‘prevailing party’ is one who has been

awarded some relief.” Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of

Health & Human Res., 532 U.S. 598, 603, 121 S. Ct. 1835, 1839 (2001).

Bhogaita’s award of $5,000 in compensatory damages represents relief, and,

despite the Association’s insistence otherwise, was not nominal. See Farrar v.

Hobby, 506 U.S. 103, 108, 113 S. Ct. 566, 571 (1992) (noting that an award of one

dollar was nominal); Black’s Law Dictionary 447 (9th ed. 2009) (defining

“nominal damages” as “[a] trifling sum awarded when a legal injury is suffered but

there is no substantial loss or injury to be compensated”). Thus, he is entitled to

reasonable fees and costs. We do not consider whether the amount of fees awarded

was an abuse of discretion, as the Association contends only that Bhogaita should

have been awarded no fees at all.

                                          24
             Case: 13-12625     Date Filed: 08/27/2014   Page: 25 of 25


      Because we conclude from the record that there is no merit to any of the

arguments the Association makes in this appeal, we affirm the judgment entered on

the jury’s verdict and the district court’s order awarding Bhogaita attorneys’ fees.

      AFFIRMED.




                                         25